DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5–13 and 16 are allowed.
Claim 1 was amended to incorporate the allowable subject matter indicated in the Final Rejection mailed on 06/18/2021. The previous rational is articulated adapted below for the reader's convenience. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the first dopant particles are selected from photoluminescent particles, dielectric particles, magnetic particles, ceramic particles, and semi-conductor particles.
SANO PG Publication No. 20060290032 teaches all of claim 1 (see rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by SANO PG Publication No. 20060290032 in the Final Rejection mailed on 06/18/2021) except SANO fails to disclose wherein the first dopant particles are selected from photoluminescent particles, dielectric particles, magnetic particles, ceramic particles, and semi-conductor particles. 
FUJISAWA PG Publication No. 20090004381 (of record) teaches wherein the dopant particles are electrically-conducting particles (see ¶42's "liquids including conductive resin or pigment" which make it "possible to form a circuit pattern"). 
However, the claims were previously amended specifically to overcome this reference. 
US 20110217544 (of record) was cited as an X reference in the search report and written opinion of the international searching authority (cited in the Applicant’s IDS filed on  07/26/2018)  for PCT/US2017028413. The Examiner respectively disagrees with how this art is applied because, while the this reference discloses relevant methods of plastic molding (see ¶63), US 20110217544 fails to disclose a method of 3-dimensional printing a printed part comprising printing and inkjet dopant composition at selected location on a layer of a build material comprising polymer particles as understood by one of ordinary skill in the art when reading the claims in light of the Applicant’s specification. 
US Patent No. 6363606 (of record) discloses the use of a polymer powder (3:33–41) and, separately, the use of a two binder systems (5:255–54). However, where two binders are used (with either a dielectric and or metallic dopant) the powder is not disclosed as being a polymer powder (see 5:30–38’s “Preferably, powder 62 is a mixture of ceramic or cermet powder and metallic powder that is near the percolation threshold. That is, powder 62 borders on being classified as a conducting material, but nevertheless remains an insulator in its current state. Typically, the mixture will be comprised of at least 10% by volume of the ceramic powder and at least 10% by volume of the metallic powder.”)
US Patent No. 7365129 (of record) has a good discussion of using polymer powders at various mixes and components but doesn't disclose the use of two binding solutions. Further, it expressly states that the liquid binder penetrates gaps in the powder material and reacts with the powder particles to create a layer bound in two dimensions (claims 10 and 11).
A subsequent search failed to return to reference which would remedy the above deficiencies. Further, one of ordinary skill in the art generally would not be motivated to SANO absent impermissible hindsight.
Therefore, claim 1 is allowed because the prior art the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the first dopant particles are selected from photoluminescent particles, dielectric particles, magnetic particles, ceramic particles, and semi-conductor particles.
Claims 5-13 and 16 are allowed for the same reasons via their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 5–7, filed 08/09/2021, with respect to the previous rejections have been fully considered and are persuasive.  All previous rejections are withdrawn and claims 1, 5–13 and 16 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743